DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  

Regarding claim 6, the phrase “wherein the mounting bolt is arranged in the assigned opening of the cutting tool in a non- detachable manner by means of a connection selected from the following group: rivet connection, weld connection, adhesive connection, thermoforming connection, cold- forming connection and solder connection” does not make clear how or to which components the connection is to be applied. For example, the claim could be read as the bolt being welded to itself, or the bolt being welded to the blade. However, it is not obvious to read the claim as the former, because neither claims 6 nor 1 set forth multiple bolt components that could be connected to each other. For examination purposes, the claim will be interpreted as the latter. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanemaru (WO 0032025 A1).

Regarding claim 1, Kanemaru discloses an assembly for a mower of a mowing or chopping machine, comprising: 
a tool carrier (rotating body 1) which is formed with a carrier disk and which is configured to be mounted rotatably about an axis of rotation to a mower of a mowing or chopping machine; and 
cutting tools (blade 2), which are each formed with a cutting blade (cutting edge portion 21) located radially outwardly with respect to the axis of rotation and a holding section (mounting portion 22) located radially inwardly with respect to the axis of rotation and which are detachably mounted to the carrier disk in an assigned carrier section, wherein the cutting tools are each mounted to the tool carrier by a mounting bolt (24), which is in each case mounted to the cutting tools in a non-detachable manner (see Fig. 2, upper and lower ends of 24 have a larger diameter than that of 23), 
wherein in an unmounted position of the cutting tool (Fig. 2), the mounting bolt is arranged in an assigned opening of the cutting tool in a non-detachable manner and displaceably relative to the cutting tool in a direction transverse to the longitudinal direction of the cutting tool and / or rotationally around a line aligned with the vertical axis of the mounting bolt (Page 3: As shown in FIG. 3, the insertion tube 24 has a shape in which the upper and lower ends are formed to have a wide mouth, and the outer diameter of the upper and lower ends is larger than the inner diameter of the through hole 23 and the outer diameter of the central portion. Is formed smaller than the inner diameter of the insertion hole 23. Therefore, although there is a gap as a play between the insertion hole 23 and the communication pipe 24, the upper and lower ends are wide, so that they do not come off from the insertion hole 23).

Regarding claim 2, Kanemaru discloses the assembly according to claim 1, wherein in the unmounted position of the cutting tool, the mounting bolt is arranged in the assigned opening of the cutting tool so as to be capable of being tilted relative to the cutting tool surface (page 3: there is a gap as a play between the insertion hole 23 and the communication pipe 24).

Regarding claim 3, Kanemaru discloses the assembly according to claim 1, wherein opposite top ends of the mounting bolt (page 3: the insertion tube 24 has a shape in which the upper and lower ends are formed to have a wide mouth), between which a constriction (central portion) is arranged, each has a top surface, which is larger than an opening surface of the assigned opening, in which the mounting bolt is arranged (page 3: the upper and lower ends are wide, so that they do not come off from the insertion hole 23).

Regarding claim 4, Kanemaru discloses the assembly according to claim 1, wherein the mounting bolt has a multi-part design (the upper and lower ends and central portion are the parts of 24).

Regarding claim 11, Kanemaru discloses the assembly according to claim 1, wherein the cutting tools are mounted to the tool carrier in a self-aligning manner in the mowing or cutting operation (blades 2 swing into alignment, Fig. 1).

Regarding claim 12, Kanemaru discloses the assembly according to claim 1, wherein the cutting tools are mounted to the tool carrier in a self-securing manner in the use position in the mowing or cutting operation (24 secures to shaft 3 of rotating body 1).

Regarding claim 13, Kanemaru discloses a replacement cutting tool (2) for an assembly according to claim 1, wherein a mounting bolt (24) is mounted to the replacement cutting tool in a non-detachable manner (Page 3: although there is a gap as a play between the insertion hole 23 and the communication pipe 24, the upper and lower ends are wide, so that they do not come off from the insertion hole 23).

Regarding claim 14, Kanemaru discloses a mower for a mowing or chopping machine, comprising a drive mechanism, which provides a rotating drive movement, and an assembly according to claim 1, which couples to the drive mechanism (see claim 1: the rotating body couples to a drive shaft).






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (EP 2522209 A1) in view of Kanemaru (WO 0032025 A1).

Regarding claim 1, Nielsen discloses an assembly for a mower of a mowing or chopping machine, comprising: 
a tool carrier (2) which is formed with a carrier disk and which is configured to be mounted rotatably about an axis of rotation to a mower of a mowing or chopping machine; and 
cutting tools (6), which are each formed with a cutting blade (8) located radially outwardly with respect to the axis of rotation and a holding section (7) located radially inwardly with respect to the axis of rotation and which are detachably mounted to the carrier disk in an assigned carrier section, wherein the cutting tools are each mounted to the tool carrier by a mounting bolt (9), 
wherein in an unmounted position of the cutting tool (see Fig. 4), the mounting bolt is arranged in an assigned opening of the cutting tool displaceably relative to the cutting tool (bolt 9 has a constriction 14, the smaller diameter of which allowing the blade to tilt relative to the bolt) in a direction transverse to the longitudinal direction of the cutting tool and / or rotationally around a line aligned with the vertical axis of the mounting bolt.

Nielsen does not disclose wherein when in the unmounted position, the mounting bolt is arranged in an assigned opening of the cutting tool in a non-detachable manner. 
In the same field of endeavor, Kanemaru discloses a mounting bolt (24) arranged in an opening (23) of a cutting tool (2) in a non-detachable and displaceable manner, prior to the cutting tool being mounted to a tool carrier (1), (Page 3: As shown in FIG. 3, the insertion tube 24 has a shape in which the upper and lower ends are formed to have a wide mouth, and the outer diameter of the upper and lower ends is larger than the inner diameter of the through hole 23 and the outer diameter of the central portion. Is formed smaller than the inner diameter of the insertion hole 23. Therefore, although there is a gap as a play between the insertion hole 23 and the communication pipe 24, the upper and lower ends are wide, so that they do not come off from the insertion hole 23). 
It would be obvious to one of ordinary skill in the art to modify the mounting bolt disclosed by Nielsen so that it is not detachable from the blade, as disclosed by Kanemaru, as a way of preventing the mounting bolt from being lost prior to assembly of the blade with the tool carrier. 

Regarding claim 4, Nielsen, of the resultant combination, discloses the assembly according to claim 1, wherein the mounting bolt has a multi-part design (see Fig. 3, bolt 9 has wide base (not numbered), constriction 14, and top/thicker bolt end 16).

Regarding claim 5, Nielsen, of the resultant combination, discloses the assembly according to claim 4. 
The combination does not disclose wherein at the mounting bolt, sleeve components are connected to one another in a non-detachable manner by means of a core pin.
The examiner takes official notice that it is old and well known in the art to construct a fastener from two sleeves mounted upon a core pin. It would be obvious to one of ordinary skill in the art to provide the mounting bolt disclosed by the resultant combination with the structure of sleeves and a core pin as a well know design for a fastener.  

Regarding claim 7, Nielsen, of the resultant combination, discloses the assembly according to claim 1, wherein in the assigned carrier sections, an elongated hole (11) is formed, which runs radially to the axis of rotation and into which a mounting bolt, which is used to mount the cutting tool to the tool carrier, can be inserted in a region proximal to the axis of rotation, and the elongated hole has, at least in a region distal to the axis of rotation, engagement sections (15), which are formed along an elongated hole edge and which engage with the constriction on the mounting bolt when the mounting bolt, which is accommodated in the holding section of the cutting tool, is displaced from the proximal region of the elongated hole into the region of the elongated hole with the engagement sections during the mounting of the cutting tools.

Regarding claim 8, Nielsen, of the resultant combination, discloses the assembly according to claim 7, wherein projections (18) located opposite one another and extending in the longitudinal direction of the elongated hole are formed in the assigned carrier sections, which projections delimit or essentially completely prevent a rotation of the cutting tool about the mounting bolt at least when the mounting bolt accommodated in the holding section of the cutting tool is arranged in a radially inner elongated hole half.

Regarding claim 9, Nielsen, of the resultant combination, discloses the assembly according to claim 8, wherein the elongated hole is formed on a tool carrier underside (see Fig. 3-4).

Regarding claim 10, Nielsen, of the resultant combination, discloses the assembly according to claim 9, wherein, on a tool carrier top side, a further elongated hole (17) is formed, which overlaps with the elongated hole at least in sections and leadingly accommodates a bolt end of the mounting bolt.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Kanemaru, and further in view of Dahlmans (DE 2507200 A1).

Regarding claim 6, Nielsen, of the resultant combination, discloses the assembly according to claim 1.
The combination does not disclose wherein the mounting bolt is mounted to the cutting tool arranged in the assigned opening of the cutting tool in a non- detachable manner by means of a connection selected from the following group: rivet connection, weld connection, adhesive connection, thermoforming connection, cold- forming connection and solder connection.
In the same field of endeavor, Dahlmans discloses a rivet used to mount a cutting blade (12) to a mounting bolt (paragraph 7). 
It would be obvious to one of ordinary skill in the art to provide the blade disclosed by the combination with a rivet connection, as disclosed by Dahlmans, in view of the teaching by Dahlmans that it is known to attach a cutting blade to a mounting bolt with a rivet.  





Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2676861 A discloses a rivet that also functions as a bearing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         

/Alicia Torres/               Primary Examiner, Art Unit 3671